  Case 1:20-cv-00937-CFC Document 12 Filed 08/19/20 Page 1 of 2 PageID #: 51




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

In re:                                   :       Chapter 11
                                         :
JOHN VARVATOS ENTERPRISES, INC., :               Case No. 10-11043 (MFW)
ET AL.,                                  :
                                         :
                           Debtors.      :
__________________________________ :
TESSA KNOX, Individually and as the      :
Certified Representative of the Class of :
Judgment Creditors,                      :
                                         :
                           Appellants,   :
                                         :
        v.                               :       C. A. No. 20-937-CFC
                                         :
LION/HENDRIX CAYMAN LIMITED,             :
                                         :
                           Appellees.    :

                                   RECOMMENDATION

               At Wilmington this 19th day of August, 2020.

               WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information from

counsel, to determine the appropriateness of mediation in this matter;

               WHEREAS, as a result of the above screening process, the issues involved

in this case are not amenable to mediation and mediation at this stage would not be a

productive exercise, a worthwhile use of judicial resources nor warrant the expense of the

process.

         Although the parties have not engaged in formal mediation, they have attempted to

resolve the dispute. As a result the parties do not believe that mediation would be
 Case 1:20-cv-00937-CFC Document 12 Filed 08/19/20 Page 2 of 2 PageID #: 52




productive, particularly in light of their views regarding the merits of this appeal

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court for

this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory referral

for mediation and proceed through the appellate process of this Court. No objections to

the Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), FED. R. CIV. P. 72(a) and D.

DEL. LR 72.1. are anticipated since it is consistent with the parties’ request.

       Local counsel are obligated to inform out-of-state counsel of this Order.


                                           /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




                                              2
